Opinion by
Ekwall, J.
The merchandise in question was entered at the invoiced values after an attempt was made to secure information from the appraiser as to any other values. The evidence disclosed that this type of English micro cover glasses was invoiced at prices comparable with prices charged this importer by an American concern for the same type of English glasses; that this was the first purchase made by the importer from a Canadian concern, and that the quantities were not unusually large. The collector appealed to reappraisement. Counsel finally agreed on a statement with prices higher than those as invoiced and entered. The court found that the entry at values below those found on final appraisement was made without intention to defraud the Government or to cbn-ceal the facts. The petition -was therefore granted.